Exhibit 10.1
 




NEUROGEN CORPORATION
(a Delaware Corporation)
6,993,000 Shares of Common Stock
(Par Value $0.025 Per Share)




PLACEMENT AGENCY AGREEMENT


December 18, 2006


Pacific Growth Equities, LLC
CIBC World Markets Corp.
Leerink Swann & Company
Merriman Curhan Ford & Co.
c/o Pacific Growth Equities, LLC
One Bush Street, Suite 1700
San Francisco, CA 94104
Attn: Richard Osgood


Ladies and Gentlemen:
 
Neurogen Corporation, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions contained herein, to issue and sell 6,993,000 shares
of common stock, par value $0.025 per share, of the Company (the “Securities”)
directly to certain investors (collectively, the “Investors”).


The Company desires to engage Pacific Growth Equities, LLC (“PGE”), CIBC World
Markets Corp. (“CIBC”), Leerink Swann & Company (“Leerink”) and Merriman Curhan
Ford & Co. (“Merriman”) as its placement agents (each, a “Placement Agent” and,
collectively, the “Placement Agents”), for whom PGE is acting as representative
(in such capacity, the “Representative”), in connection with the issuance and
sale of the Securities and hereby confirms its agreement with respect to the
placement of the Securities.
 
The Company has prepared and filed in conformity with the requirements of the
Securities Act of 1933, as amended (the “Act”), and the published rules and
regulations thereunder (the “Rules and Regulations”) adopted by the Securities
and Exchange Commission (the “Commission”) a Registration Statement (as
hereinafter defined) on Form S-3, initially filed on August 16, 2002, as amended
(No. 333-98237), relating to the Securities and the offering thereof from time
to time in accordance with Rule 415 of the Rules and Regulations, and such
amendments thereof as may have been required. The Registration Statement
includes a prospectus dated February 13, 2003 (the “Base Prospectus”). The
Company has filed the Base Prospectus with the Commission and has filed with, or
transmitted for filing to, or shall promptly hereafter file with or transmit for
filing to the Commission, a prospectus supplement relating to the Securities in
accordance with Rule 424(b) under the Act (the “Final Prospectus Supplement”).
The term “Registration Statement” as used in this Agreement means the initial
registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
(through incorporation by reference or otherwise)), as amended, at the time and
on the date it became effective (the “Effective Date”), including the
information (if any) contained in the form of final prospectus filed with the
Commission pursuant to Rule 424(b) of the Rules and Regulations and deemed to be
part thereof at the time of effectiveness pursuant to Rule 430A of the Rules and
Regulations. The term “Prospectus” as used in this Agreement means the Base
Prospectus together with the Final Prospectus Supplement. As used herein, the
terms “Base Prospectus,” “Prospectus,” “Registration Statement,” and “Final
Prospectus Supplement” shall include any documents incorporated by reference
therein and any reference to any amendment or supplement to the Registration
Statement or the Prospectus shall be deemed to refer to and include any document
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), after the date of the Base Prospectus by the Company with the Commission
and on or before the Closing Date (as defined herein), that is deemed to be
incorporated by reference in the Registration Statement or the Prospectus. The
Company hereby confirms that each of the Placement Agents, in connection with
its duties in such capacity, is authorized to distribute or cause to be
distributed the Prospectus (as from time to time amended or supplemented if the
Company furnishes amendments or supplements thereto to such Placement Agent).
 
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (or other references of like import) shall be deemed
to mean and include all such financial statements and schedules and other
information which is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be; and all references in this Agreement to
amendments or supplements to the Registration Statement or the Prospectus shall
be deemed to mean and include the filing of any document under the Exchange Act
on or before the Closing Date (as defined herein), which is incorporated by
reference in the Registration Statement or the Prospectus, as the case may be.
 
SECTION 1.  Agreement to Act as Placement Agents; Delivery and Payment.
 
On the basis of the representations, warranties and agreements contained in, and
subject to the terms and conditions of, this Agreement:
 
(a)  Each Placement Agent agrees to act, on a reasonable efforts basis, as the
Company’s placement agent in connection with the issuance and sale by the
Company of the Securities to the Investors. The Placement Agents shall have no
authority to bind the Company. The Company acknowledges and agrees that each
Placement Agent’s engagement hereunder is not an agreement by such Placement
Agent or any of its affiliates to underwrite or purchase any securities or
otherwise provide any financing.
 
(b)  Concurrently with the execution and delivery of this Agreement, the
Company, the Placement Agents, and American Stock Transfer & Trust Company, as
escrow agent (the “Escrow Agent”), shall enter into an Escrow Agreement
substantially in the form of Exhibit A attached hereto (the “Escrow Agreement”),
pursuant to which an escrow account will be established, at the Company’s
expense, for the benefit of the Company and the Investors (the “Escrow
Account”). Concurrently with the execution of the Purchase Agreements (as
defined below), (i) each of the Investors will deposit in the Escrow Account an
amount equal to $5.72 per share multiplied by the number of Securities to be
purchased by such Investor, and (ii) the Escrow Agent will notify the Company
and the Placement Agents in writing of the amount of funds deposited in the
Escrow Account. As compensation for their services hereunder, the Company agrees
to pay the Placement Agents, on the Closing Date (as defined herein), a
commission of six percent (6%) of the gross proceeds received by the Company
from the sale of the Securities, thirty-four percent (34%) of which will be paid
to PGE, thirty percent (30%) of which will be paid to CIBC, thirty percent (30%)
of which will be paid to Leerink, and six percent (6%) of which will be paid to
Merriman (regardless of the actual amount of Securities placed by each Placement
Agent);notwithstanding the foregoing, the Placement Agents and the Company agree
that commissions on sales of Securities to investors identified in Schedule A
will be limited to one and one half percent (1.5%) of gross proceeds raised from
such investors. In addition, the Company agrees to pay PGE a fee of $75,000 for
capital markets expenses.
 
(c)  At 9:00 a.m., New York City time, on December 21, 2006, or at such other
time and date as the Representative and the Company determine pursuant to Rule
15c6-1(a) under the Exchange Act (such time and date of delivery being herein
referred to as the “Closing Date”), and upon satisfaction of the conditions set
forth in this Agreement and the Purchase Agreements, the Company shall deliver
the Securities, which shall be registered in name or names and shall be in such
denominations as the Placement Agents may request at least one business day
before the Closing Date, to the Investors, which delivery may be made through
the facilities of the Depository Trust Company, and the Escrow Agent will
disburse the funds from the Escrow Account to the Company and the Placement
Agents, by wire in federal (same day) funds, as provided in the Escrow
Agreement. The closing of the sale of the Securities to the Investors (the
“Closing”) shall take place at the offices of Latham & Watkins LLP, 885 Third
Avenue, Suite 1000, New York, New York 10022. All actions taken at the Closing
shall be deemed to have occurred simultaneously.
 
(d)  The several purchases of the Securities by the Investors shall be evidenced
by the execution of one or more purchase agreements substantially in the form
attached hereto as Exhibit B (the “Purchase Agreements”).
 
(e)  Prior to the earlier of (i) the date on which this Agreement is terminated
and (ii) the Closing Date, the Company shall not, without the prior consent of
the Representative, solicit or accept offers to purchase shares of its Common
Stock (other than pursuant to the exercise of stock options and warrants to
purchase Common Stock outstanding on the date hereof), otherwise than through
the Placement Agents.
 
SECTION 2.  Representations and Warranties.
 
(a)  Representations and Warranties by the Company. The Company represents and
warrants to each Placement Agent as of the date hereof, and as of the Closing
Date referred to in Section 1(c) hereof, and agrees with each Placement Agent,
as follows:
 
(i)  Registration Statement, Prospectus and Disclosure at Time of Sale. The
Company meets the requirements for use of Form S-3 under the Act and has
complied with the requirements of Rule 415 with respect to the Registration
Statement. Each of the Registration Statement and any post-effective amendment
thereto has become effective under the Act and no stop order preventing or
suspending the use of the Prospectus or suspending the effectiveness of the
Registration Statement has been issued under the Act and no proceedings for that
purpose have been instituted or are pending or, to the knowledge of the Company,
are contemplated by the Commission, and any request received by the Company on
the part of the Commission for additional information has been complied with.
 
On the Effective Date and on the Closing Date, the Registration Statement
complied in all material respects, and on the date of the Prospectus, the date
any Prospectus Supplement or amendment to the Prospectus is filed with the
Commission and the Closing Date, the Prospectus will comply, in all material
respects, with the requirements of the Act and the Rules and Regulations and the
Exchange Act and the published rules and regulations of the Commission
thereunder. The Registration Statement, as of the Effective Date, contained no
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order
to make the statements therein not misleading. As of the Applicable Time and at
the Closing Date, neither (x) any Issuer-Represented General Free Writing
Prospectus(es) (as defined below) issued at or prior to the Applicable Time (as
defined below), the Base Prospectus and the information included on Exhibit E
hereto, all considered together (collectively, the “General Disclosure
Package”), nor (y) any individual Issuer-Represented Limited Use Free Writing
Prospectus, when considered together with the General Disclosure Package,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. On the date of the filing of the Prospectus with the Commission, the
first delivery of the Prospectus to the Investors, the date hereof, and the
Closing Date, neither the Prospectus nor any amendment thereof or supplement
thereto, contained or will contain any untrue statement of a material fact or
omitted or will omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Notwithstanding the foregoing, none
of the representations and warranties in this Section 2(a)(i) shall apply to
statements in, or omissions from, the Registration Statement or the Prospectus
made in reliance upon, and in conformity with, information furnished in writing
to the Company by any Placement Agent through the Representative expressly for
use in the Registration Statement or the Prospectus.


The Prospectus delivered to the Placement Agents for use in connection with this
offering was identical to the electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T. The Company has not distributed any offering material in
connection with the offering and sale of the Securities, other than the
Registration Statement, the Prospectus and the General Disclosure Package.
 
As used in this subsection and elsewhere in this Agreement:
“Applicable Time” means 9:00 a.m. (New York City time) on December 19, 2006.
“Issuer-Represented Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 of the Rules and Regulations (“Rule 433”),
relating to the Securities that (i) is required to be filed with the Commission
by the Company or (ii) is a “road show that is a written communication” within
the meaning of Rule 433(d)(8)(i), whether or not required to be filed with the
Commission or is exempt from filing pursuant to Rule 433(d)(5)(i) because it
contains a description of the Securities or of the offering that does not
reflect the final terms, in each case in the form filed or required to be filed
with the Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).
“Issuer-Represented General Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is intended for general
distribution to prospective investors, as evidenced by its being specified in
Schedule C hereto. 
“Issuer-Represented Limited Use Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is not an Issuer-Represented
General Free Writing Prospectus.
Each Issuer-Represented Free Writing Prospectus, as of its issue date and at all
subsequent times through the Closing Date or until any earlier date that the
issuer notified or notifies the Representative, did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any document incorporated by reference therein and any preliminary or other
prospectus deemed to be a part thereof that has not been superseded or modified.


The documents incorporated by reference in the Registration Statement and the
Prospectus, at the time they became effective or were filed with the Commission,
as the case may be, complied in all material respects with the requirements of
the Act or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and at the time they became effective or were filed with
the Commission, as the case may be, none of such documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and any
further documents so filed and incorporated by reference in the Registration
Statement and the Prospectus, when such documents become effective or are filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Act or the Exchange Act, as applicable, and the rules
and regulations of the Commission thereunder and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading. Notwithstanding
anything to the contrary contained in this subsection, the representations and
warranties contained in this subsection do not apply to statements or omissions
made in reliance upon and in conformity with information furnished in writing to
the Company by any Placement Agent or any of its agents or representatives
through the Representative expressly for use in the Registration Statement, the
Prospectus or any amendment or supplement thereto.
 
(ii)  Independent Accountants. PricewaterhouseCoopers LLP, which certified the
financial statements and supporting schedules included in the Registration
Statement or incorporated by reference in the Registration Statement or the
Prospectus, is an independent public accountant as required by the Act and the
Rules and Regulations.
 
(iii)  Financial Statements. The financial statements of the Company included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, together with the related schedules and notes,
present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved. The supporting
schedules included in the Registration Statement present fairly in accordance
with GAAP the information required to be stated therein, unless otherwise noted
therein. The selected financial data and the summary financial information
included or incorporated by reference in the Prospectus present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements included or incorporated by reference in the
Registration Statement. No other financial statements or schedules are required
to be included in the Registration Statement or Prospectus. Any disclosures
contained in the Registration Statement, the General Disclosure Package or the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K under the Act, to the extent
applicable. Except as described in the Prospectus or Registration Statement,
there are no material off-balance sheet transactions, arrangements, obligations
(including contingent obligations), or any other relationships with
unconsolidated entities or other persons, that may have a material effect on the
Company’s financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures, capital resources or significant
components of revenue or expenses.No Material Adverse Change in Business. Since
the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package and the Prospectus, except as
otherwise stated therein, (A) there has been no material adverse change, or any
development that would be reasonably expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings or business
affairs of the Company and its subsidiaries taken as a whole, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”),
(B) there have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its subsidiaries taken as a whole, and
(C) there has been no dividend or distribution of any kind declared, paid or
made by the Company on any class of its capital stock.
 
(iv)  Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has full corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Prospectus and
the General Disclosure Package and to enter into and perform its obligations
under this Agreement, the Escrow Agreement, and the Purchase Agreements; and the
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not reasonably be expected to result in a Material Adverse
Effect.
 
(v)  Good Standing of Subsidiary. Neurogen Properties, LLC (the “Subsidiary”)
has been duly formed and is validly existing as a limited liability company in
good standing under the laws of the jurisdiction of its formation, has limited
liability company power and authority to own, lease and operate its properties
and to conduct its business as described in the Prospectus and the General
Disclosure Package, and is duly qualified as a foreign limited liability company
to transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not reasonably be expected to result in a Material
Adverse Effect; except as otherwise disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, all of the issued and outstanding
membership interests of the Subsidiary have been duly authorized and validly
issued, is fully paid and non-assessable and is owned by the Company, directly
or through subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance, claim or equity; none of the outstanding membership
interests of the Subsidiary were issued in violation of the preemptive or
similar rights of any securityholder of the Subsidiary. The only subsidiary of
the Company is the subsidiary listed on Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the year ended December 31, 2005.
 
(vi)  Capitalization. The authorized capital stock of the Company consists of
50,000,000 shares of common stock, par value $0.025 per share (the “Common
Stock”), and 2,000,000 shares of preferred stock, par value $0.025 per share
(the “Preferred Stock”). After giving effect to the transactions contemplated by
this Agreement, as of the date hereof:
 
(A)  The issued and outstanding capital stock of the Company will consist of
41,773,465 shares of Common Stock and zero (0) shares of Preferred Stock; and
 
(B)  The Company will have (x) an aggregate of 5,276,367 shares of Common Stock
reserved for issuance upon the exercise of outstanding options granted under the
Company’s outstanding option plans and employee stock purchase programs
(collectively, the “Option Plans”), (y) zero (0) shares of Common Stock reserved
for issuance upon the exercise of outstanding warrants, and (z) zero (0) shares
of Common Stock reserved for issuance upon conversion of its convertible
indebtedness.
 
All of the shares of issued and outstanding capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable;
none of the outstanding shares of capital stock of the Company was issued in
violation of the preemptive or other similar rights of any securityholder of the
Company.
 
(vii)  Authorization of Agreement. The Company has full corporate power and
authority to (a) enter into this Agreement, the Escrow Agreement and the
Purchase Agreements and to consummate the transactions contemplated hereby and
thereby, and (b) authorize, execute, issue, and deliver the Securities as
contemplated by this Agreement, the Escrow Agreement and the Purchase
Agreements. This Agreement, the Escrow Agreement, and the Purchase Agreements
have been duly authorized, executed and delivered by the Company, and constitute
legal and binding obligations of the Company, enforceable in accordance with
their terms, except to the extent that rights to indemnity hereunder may be
limited by federal or state securities laws and except as such enforceability
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization
or similar laws affecting the rights of creditors generally and subject to
general principles of equity.
 
(viii)  Authorization and Description of Securities. The Securities to be
purchased by the Investors from the Company have been duly authorized for
issuance and sale to the Investors pursuant to this Agreement and, when issued
and delivered by the Company pursuant to this Agreement against payment of the
consideration set forth in the Purchase Agreements, will be validly issued and
fully paid and non-assessable; the Common Stock conforms in all material
respects to all statements relating thereto contained in the Prospectus and the
General Disclosure Package and such description conforms in all material
respects to the rights set forth in the instruments defining the same; no holder
of the Securities will be subject to personal liability by reason of being such
a holder; and the issuance of the Securities is not subject to the preemptive or
other similar rights of any securityholder of the Company, with the exception of
any such rights which have been waived by the holder thereof.
 
(ix)  Absence of Defaults and Conflicts. Neither the Company nor any of its
subsidiaries is (A) in violation of its charter or by-laws, or (B) except for
such defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, in default in the performance
or observance of any obligation, agreement, covenant or condition contained in
any material contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or any subsidiary is
subject (collectively, “Agreements and Instruments”) and the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated herein and in the Registration Statement, the General Disclosure
Package and the Prospectus (including the issuance and sale of the Securities
and the use of the proceeds from the sale of the Securities as described in the
Prospectus under the caption “Use of Proceeds”) and compliance by the Company
with its obligations hereunder, have been duly authorized by all necessary
corporate action and do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of,or
default or Repayment Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any subsidiary pursuant to, the Agreements and Instruments
(except for such conflicts, breaches, defaults or Repayment Events or liens,
charges or encumbrances that would not be reasonably likely to result in a
Material Adverse Effect), nor will such action result in (C) any violation of
the provisions of the charter or by-laws of the Company or any subsidiary or (D)
except for such violations that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, a violation of
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any government, government instrumentality or court, domestic or foreign,
having jurisdiction over the Company or any subsidiary or any of their assets,
properties or operations. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any subsidiary of the Company.
 
(x)  Absence of Labor Dispute. No material labor dispute with the employees of
the Company or any subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any of its subsidiaries’ principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.
 
(xi)  Absence of Proceedings. There is no claim, action, suit, proceeding,
inquiry, audit, review or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened against the Company or any subsidiary of
the Company, or, to the knowledge of the Company, otherwise involving the
Company or any subsidiary of the Company which is required to be disclosed in
the Registration Statement (other than as disclosed therein), or which would be
reasonably likely to result in a Material Adverse Effect, or which would be
reasonably likely to materially and adversely affect the consummation of the
transactions contemplated in this Agreement or the performance by the Company of
its obligations hereunder; the aggregate of all pending legal or governmental
proceedings to which the Company or any subsidiary is a party or of which any of
their respective property or assets is the subject which are not described in
the Registration Statement, including ordinary routine litigation incidental to
the Company’s conduct of its business, would not be reasonably likely to result
in a Material Adverse Effect.
 
(xii)  Absence of Rulemaking or Similar Proceedings. To the Company’s knowledge,
there are no rulemaking or similar proceedings before the Food and Drug
Administration, the Department of Health and Human Services, the Centers for
Medicare and Medicaid Services or any other federal, state, local or foreign
governmental bodies that regulate the Company’s or any of its subsidiaries’
activities, which would reasonably be expected to have a Material Adverse
Effect.
 
(xiii)  Accuracy of Descriptions and Exhibits. There are no statutes,
regulations, contracts or documents which are required to be described in the
Registration Statement or the Prospectus or to be filed as exhibits thereto
which have not been so described and filed as required.
 
(xiv)  Possession of Intellectual Property. The Company and its subsidiaries own
or license or have rights to use, make, sell, and otherwise exploit, all
Intellectual Property necessary for the conduct of the Company’s business as now
conducted except as such failure to own or license such rights would not have a
Material Adverse Effect. To the knowledge of theCompany, there is no
infringement, misappropriation or violation by other parties of any Intellectual
Property described in the preceding sentence, except as such infringement,
misappropriation or violation would not reasonably be expected to have a
Material Adverse Effect. There is no pending, or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others to which the
Company or any of its subsidiaries is a party, or to the knowledge of the
Company, otherwise challenging the Company’s or its subsidiaries’ rights in or
to, or exploitation of, any such Intellectual Property, and the Company has no
knowledge of any facts which would form a reasonable basis for any such claim.
The Intellectual Property owned by the Company and, to the knowledge of the
Company, the Intellectual Property licensed to the Company have not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or, to the knowledge of the Company, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any Intellectual Property,
and the Company has no knowledge of any facts which would form a reasonable
basis for any such claim. There is no pending or to the knowledge of the
Company, threatened action, suit, proceeding or claim by others that the Company
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary rights of others, and the Company has not received any written
notice of such claim and has no knowledge of any other fact which would form a
reasonable basis for any such claim. To the Company’s knowledge, no employee or
independent contractor of the Company is in or has ever been in violation of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
or independent contractor where the basis of such violation relates to such
employee’s employment or independent contractor’s engagement with the Company or
actions undertaken while employed or engaged with the Company, except as such
violation would not reasonably be expected to have a Material Adverse Effect.
“Intellectual Property” shall mean all patents, patent rights, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures owned, licensed or used by the Company.
 
(xv)  Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by this Agreement, except such as (i) have been
already obtained or made, (ii) as may be required under the Act or the Rules and
Regulations or state securities laws, or (iii) with respect to the listing of
the Securities on the Nasdaq Global Market which will be made prior to the
Closing.
 
(xvi)  Absence of Manipulation. Neither the Company nor, to the knowledge of the
Company any affiliate of the Company has taken, nor will the Company or, to the
knowledge of the Company, any affiliate take, directly or indirectly, any action
which is designed to or which has constituted or which would be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Securities.
 
(xvii)  Possession of Licenses and Permits. The Company and its subsidiaries
possess such regulatory and quasi-regulatory permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate federal, state, local or foreign regulatory agencies or
bodies necessary to conduct the business now operated by them, except where the
failure so to possess would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; the Company and its
subsidiaries are incompliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; and
neither the Company nor any of its subsidiaries has received notice of any
proceedings relating to the revocation or modification of any such Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to result in a
Material Adverse Effect.
 
(xviii)  Regulatory Authorities. Except as described in the Prospectus, the
General Disclosure Package and the Registration Statement, each of the Company
and its subsidiaries: (a) is and at all times has been in material compliance
with all statutes, rules or regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product manufactured or distributed by the Company (“Applicable Laws”);
(b) has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration or any other federal, state or foreign governmental
authority having authority over the Company (“Governmental Authority”) alleging
or asserting material noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”); (c)
possesses all Authorizations (except as would not reasonably be expected to have
a Material Adverse Effect) and such Authorizations are valid and in full force
and effect and are not in material violation of any term of any such
Authorizations (except as would not reasonably be expected to have a Material
Adverse Effect); (d) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any product,
operation or activity is in violation of any Applicable Laws or Authorizations
and have no knowledge that any such Governmental Authority or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding; (e) has not received notice that any Governmental Authority has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations and has no knowledge that any such Governmental Authority is
considering such action; and (f) has filed, obtained, maintained or submitted
all material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission).
 
The studies, tests and preclinical and clinical trials conducted by or on behalf
of the Company and each of its subsidiaries were and, if still pending, are
being conducted in all material respects in accordance with experimental
protocols, procedures and controls pursuant to accepted professional scientific
standards and all Applicable Laws and Authorizations, including, without
limitation, the Federal Food, Drug and Cosmetic Act and implementing regulations
at 21 C.F.R. Parts 50, 54, 56, 58 and 312; the descriptions of the results of
such studies, tests and trials contained in the Prospectus, the General
Disclosure Package and the Registration Statement are accurate and complete in
all material respects and fairly present the data derived from such studies,
tests and trials; except to the extent disclosed in the Prospectus, the General
Disclosure Package and the Registration Statement, the Company is not aware of
any studies, tests or trials the results of which the Company believes
reasonably call into question the study, test, or trial results described or
referred to in the Prospectus, the General Disclosure Package and the
Registration Statement when viewed in the context in which such results are
described and the clinical state of development; and neither the Company nor any
of its subsidiaries has received any notices or correspondence from any
Governmental Authority requiring the termination, suspension or material
modification of any studies, tests or preclinical or clinical trials after they
were initiated and which were conducted by or on behalf of the Company or any of
its subsidiaries.
 
(xix)  Compliance with Health Care Laws. Neither the Company or any subsidiary,
nor their respective officers, directors, employees, agents and contractors
(exercising their respective duties on behalf of the Company or any subsidiary),
nor the Company’s or any subsidiary’s business operations, is, or at any time
has been, in violation of any Health Care Laws, except where such violation
would not reasonably be expected to result in a Material Adverse Effect. “Health
Care Laws” shall mean (i) the federal Food, Drug and Cosmetic Act (21 U.S.C. §
321 et seq.), and the regulations promulgated thereunder, (ii) all federal and
state fraud and abuse laws, including, without limitation, the federal
Anti-Kickback Statute (42 U.S.C. §1320a-7b(b)), the Stark Law (42 U.S.C. §
1395nn), the Civil False Claims Act (31 U.S.C. § 3729 et seq.), the
Administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the Anti-Inducement
Law (42 U.S.C. § 1320a-7a(a)(5)), Sections 1320a-7 and 1320a-7a of Title 42 of
the United States Code and the regulations promulgated pursuant to such
statutes, (iii) the administrative simplification provisions of the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. §§
1320d-1320d-8), the regulations promulgated thereunder and comparable state
laws, (iv) the Controlled Substances Act (21 U.S.C. § 801 et seq.), (v) Titles
XVIII (42 U.S.C. § 1395 et seq.) and XIX (42 U.S.C. § 1396 et seq.) of the
Social Security Act and the regulations promulgated thereunder, (vi) quality,
safety and accreditation standards and requirements of all applicable foreign or
state laws or regulatory bodies, and (vii) any and all other applicable health
care laws, regulations, manual provisions, policies and administrative guidance,
each of (i) through (vii) as may be amended from time to time.
 
(xx)  Title to Property. The Company and its Subsidiary have good and marketable
title to all real property owned by the Company and its Subsidiary and good
title to all other properties owned by them, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (a) are described in the Prospectus and
the General Disclosure Package or (b) would not, singly or in the aggregate,
materially adversely affect the value of such property, and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; and, except as described in the Prospectus, all of the
leases and subleases material to the business of the Company and its
subsidiaries, taken as a whole, and under which the Company or any of its
subsidiaries holds properties described in the Prospectus and the General
Disclosure Package, are in full force and effect, and neither the Company nor
any subsidiary has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any subsidiary under
any of the leases or subleases mentioned above, or affecting or questioning the
rights of the Company or such subsidiary to the continued possession of the
leased or subleased premises under any such lease or sublease.
 
(xxi)  Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the Prospectus and the General
Disclosure Package will not be required, to register as an “investment company”
under the Investment Company Act of 1940, as amended (the “1940 Act”).
 
(xxii)  Environmental Laws. Except as described in the Registration Statement,
the General Disclosure Package and the Prospectus and except as would not,
singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (A) neither the Company nor any of its subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (B) the
Company and its subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws (except where the absence of
such permits, authorizations and approvals would not reasonably be expected to
have a Material Adverse Effect) and are each in compliance with their
requirements in all material respects, (C) except as described in the
Prospectus, there are no pending or, to the knowledge of the Company, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of its
subsidiaries and (D) except as described in the Prospectus, and to the knowledge
of the Company, there are no events or circumstances that would reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its subsidiaries relating to
Hazardous Materials or any Environmental Laws.
 
(xxiii)  Registration Rights. There are no persons with registration rights or
other similar rights to have any securities registered pursuant to the
Registration Statement or otherwise registered by the Company under the Act,
except under the Securities Purchase Agreement by and between the Company and
the Investors listed on the signature pages thereto dated as of March 19, 2004,
which rights have been waived.
 
(xxiv)  ERISA. Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is or has been maintained, administered or contributed to by the Company or any
member of any group that includes or has included the Company (as determined
under Section 414(b), (c), (m), or (o) of the Internal Revenue Code of 1986, as
amended (the “Code”)) (a “Company Affiliate”) for their employees or former
employees has been maintained in compliance in all material respects with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Code to the knowledge of
the Company; no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any such plan,
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, there has not occurred any
“accumulated funding deficiency” within the meaning of Section 412 of the Code
or Section 302 of ERISA, respectively, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined as of the plan’s most recent actuarial
report using the actuarial assumptions set forth therein, and such actuarial
assumptions are reasonable in the aggregate. Neither the Company nor any Company
Affiliate has incurred or is reasonably expected to incur any liability to any
“multiemployer plan” within the meaning of Section 3(37)or 4001(a)(3) of ERISA.
Neither the Company nor any Company Affiliate has incurred or is reasonably
expected to incur any liability under any “welfare plan” within the meaning of
Section 3(1) of ERISA that provides benefits to retired or terminated employees
(other than as required by Section 4980B of the Code or Title I, Subtitle B,
Part 6 of ERISA).
 
(xxv)  Accounting Controls. The Company and its subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded value for assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.
 
(xxvi)  Insurance. The Company and its subsidiaries carry, or are covered by,
insurance issued by insurers in such amounts and covering such risks as the
Company has determined is reasonably adequate for the conduct of its business
and the value of its properties and as is customary for companies engaged in
similar businesses in similar industries; and neither the Company nor any of its
subsidiaries has (i) received written notice from any insurer or agent of such
insurer that material capital improvements or other material expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business. All such insurance is outstanding and duly in force on the date hereof
(except where failure would not reasonably be expected to have a Material
Adverse Effect).
 
(xxvii)  Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Act to be
described in the Registration Statement, the General Disclosure Package and the
Prospectus and that is not so described therein.
 
(xxviii)  Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee acting on behalf of the Company or any of its subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.
 
(xxix)  Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
 
(xxx)  Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus is not based on or derived from sources
that are reliable and accurate in all material respects.
 
(xxxi)  Sarbanes-Oxley Act. There has been no failure on the part of the Company
or to the knowledge of the Company, on the part of any of the Company’s
directors or officers, in their capacities as such, to comply in all material
respects with any applicable provision of the Sarbanes-Oxley Act, including
without limitation Section 402 related to loans.
 
(xxxii)  Reports; Aggregate Market Value. The Company (a) was subject to the
requirements of Section 12 or 15(d) of the Exchange Act and has filed all the
material required to be filed pursuant to Section 13, 14 or 15(d) for a period
of at least 36 calendar months immediately preceding each of (1) the filing of
the Registration Statement and (2) the date hereof and (b) filed in a timely
manner all reports required to be filed during the twelve calendar months and
any portion of a month immediately preceding each of (1) the filing of the
Registration Statement and (2) the date hereof, and if the Company has used
(during the twelve calendar months and any portion of a month immediately
preceding each of (1) the filing of the Registration Statement and (2) the date
hereof) Rule 12b-25(b) under the Exchange Act with respect to a report or a
portion of a report, that report or portion thereof has actually been filed
within the time period prescribed by that rule. The aggregate market value of
the Company’s outstanding voting stock held be non-affiliates (using the
definition of “affiliate” provided in Securities Act Rule 405, as such rule was
in effect prior to October 21, 1992) of the Company, measured as of a date
within 60 days prior to the date of filing of the Registration Statement, was
$150 million or more. The aggregate market value of the Company’s outstanding
voting stock held by non-affiliates (using the definition of “affiliate”
provided in Securities Act Rule 405, as such rule was in effect prior to October
21, 1992) of the Company, measured as of a date within 60 days prior to the date
hereof , was $100 million or more and, as of the date hereof, the Company had an
“annual trading volume” of such stock of three million shares or more (“annual
trading volume” shall be the volume of shares traded in any continuous 12 month
period ended within 60 days prior to the date hereof).
 
(xxxiii)  Insider Trading. The Company has a written insider trading policy
applicable to all officers and directors of the Company. Unless the Placement
Agents otherwise agree, in their sole discretion and in writing, prior to the
30th day following the Closing Date, the Company will not fail to enforce the
terms of its insider trading policy.
 
(xxxiv)  Certifications. The Chief Executive Officer and the Chief Operating
Officer of the Company have signed, and the Company has furnished to the
Commission, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act. Such certifications contain no qualifications or exceptions
to the matters certified therein other than such qualifications or exceptions as
are part of the standard form of certification promulgated by the Commission,
and have not been modified or withdrawn; and neither the Company nor any of its
officers has received notice from any governmental entity questioning or
challenging the accuracy, completeness, form or manner of filing or submission
of such certifications. The Company is otherwise in compliance in all material
respects with all applicable provisions currently in effect of the
Sarbanes-Oxley Act and the rules and regulations issued thereunder by the
Commission.
 
(xxxv)  Taxes. The Company and each of its subsidiaries have timely filed all
federal, state, local and foreign income and franchise tax returns required to
be filed and is not in default in the payment of any taxes which were payable
pursuant to said returns or any assessments withrespect thereto, other than any
which the Company or any of its subsidiaries is contesting in good faith or
which are not material. There is no pending dispute with any taxing authority
relating to any of such returns and the Company has no knowledge of any proposed
liability for any tax to be imposed upon the properties or assets of the Company
or any of its subsidiaries for which there is not an adequate reserve reflected
in the Company’s financial statements included in the Registration Statement.
 
(xxxvi)  Stock Options. All Company options have been appropriately authorized
by the board of directors of the Company or an appropriate committee thereof,
including approval of the option exercise price or the methodology for
determining the option exercise price and the substantive option terms. All
Company options reflect the fair market value of the Company’s Common Stock as
determined under Section 409A of the Code on the date the option was granted
(within the meaning of Treasury Regulation §1.421-1(c)). No Company options have
been retroactively granted, or the exercise price of any Company option
determined retroactively. All Company options have been properly accounted for
by the Company in accordance with GAAP, and no change is expected in respect of
any prior Company Financial Statement relating to expenses for stock
compensation. There is no pending audit, investigation or inquiry by any
governmental agency or by the Company with respect to the Company’s stock option
granting practices or other equity compensation practices. 
 
(xxxvii)  Listing on Nasdaq Global Market. The Common Stock of the Company is
listed on the Nasdaq Global Market under the ticker symbol “NRGN.” The Company
has not received any notice that it is not in compliance with the listing
requirements of the Nasdaq Global Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be (except as a
result of minimum trading price requirements), in compliance with all such
listing requirements. There are no affiliations with the NASD among the
Company’s officers or directors. A registration statement relating to the Common
Stock on Form 8-A or other applicable form under the Exchange Act has become
effective.
 
(b)  Officer’s Certificates. Any certificate signed by any officer of the
Company or any of its subsidiaries delivered to the Representative or to counsel
for the Placement Agents shall be deemed a representation and warranty by the
Company to each Placement Agent as to the matters covered thereby.
 


SECTION 3.  Covenants of the Company.
 
The Company covenants with each Placement Agent as follows:
 
(a)  Compliance with Securities Regulations and Commission Requests. The
Company, subject to Section 3(b), will comply with the requirements of Rule 430A
or Rule 424, as applicable, and will notify the Representative promptly, and
confirm the notice in writing, (i) when any post-effective amendment to the
Registration Statement shall become effective, or any supplement to the
Prospectus or any amended Prospectus shall have been filed, (ii) of the receipt
of any comments from the Commission, (iii) of any request by the Commission for
any amendment to the Registration Statement or any amendment or supplement to
the Prospectus or for additional information, and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of the Prospectus, or
of the suspension of the qualification of the Securities for offering or sale in
any jurisdiction, or of the initiation or threatening of any proceedings for any
of such purposes. The Company will promptly effect the filings necessary
pursuant to Rule 424(b) and will take such steps as it deems necessary to
ascertain promptly whether the form ofprospectus transmitted for filing under
Rule 424(b) was received for filing by the Commission and, in the event that it
was not, it will promptly file such prospectus. The Company will make every
reasonable effort to prevent the issuance of any stop order and, if any stop
order is issued, to obtain the lifting thereof at the earliest possible moment.
 
(b)  Filing of Amendments. The Company will give the Representative notice of
its intention to file or prepare any amendment to the Registration Statement
(including any filing under Rule 462(b)) or any amendment, supplement or
revision to the Prospectus, will furnish the Representative with copies of any
such documents a reasonable amount of time prior to such proposed filing or use,
as the case may be, and will not file or use any such document to which the
Placement Agents or counsel for the Placement Agents shall reasonably object in
writing, except as required pursuant to legal or administrative order or
process.
 
(c)  Delivery of Registration Statements. The Company has furnished or will
deliver to the Representative and counsel for the Placement Agents, without
charge, signed copies of the Registration Statement as originally filed and of
each amendment thereto (including exhibits filed therewith or incorporated by
reference therein) and signed copies of all consents and certificates of
experts, and will also deliver to the Representative, without charge, a
conformed copy of the Registration Statement as originally filed and of each
amendment thereto (without exhibits) for each of the Placement Agents. The
copies of the Registration Statement and each amendment thereto furnished to the
Placement Agents will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.
 
(d)  Delivery of Prospectuses. The Company will furnish to each Placement Agent,
without charge, during the period when the Prospectus is required to be
delivered under the Act (including in circumstances where such requirement may
be satisfied pursuant to Rule 172), such number of copies of the Prospectus (as
amended or supplemented) as such Placement Agent may reasonably request. The
Prospectus and any amendments or supplements thereto furnished to the Placement
Agents will be identical to the electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.
 
(e)  Continued Compliance with Securities Laws. The Company will comply with the
Act and the Rules and Regulations so as to permit the completion of its sale of
the Securities as contemplated in this Agreement and in the Prospectus. If at
any time when a prospectus is required by the Act to be delivered in connection
with sales of the Securities (including in circumstances where such requirement
may be satisfied pursuant to Rule 172), any event shall occur or condition shall
exist as a result of which it is necessary to amend the Registration Statement
or amend or supplement the Prospectus in order that the Prospectus will not
include any untrue statements of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading in the
light of the circumstances existing at the time it is delivered to an Investor,
or if it shall be necessary at any such time to amend the Registration Statement
or amend or supplement the Prospectus in order to comply with the requirements
of the Act or the Rules and Regulations, the Company will promptly prepare and
file with the Commission, subject to Section 3(b), such amendment or supplement
as may be necessary to correct such statement or omission or to make the
Registration Statement or the Prospectus comply with such requirements, and the
Company will furnish to the Placement Agents such number of copies of such
amendment or supplement as the Placement Agents may reasonably request. If at
any time following the issuance of an Issuer-Represented Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer-Represented Free Writing Prospectus conflicted or would conflict with the
information contained in theRegistration Statement or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at that subsequent time, not misleading, the
Company will promptly notify the Representative and will promptly amend or
supplement, at its own expense, such Issuer-Represented Free Writing Prospectus
to eliminate or correct such conflict, untrue statement or omission.
 
(f)  Blue Sky Qualifications. The Company shall cooperate with the Placement
Agents to qualify the Securities for offering and sale under the applicable
securities laws of such states and other domestic jurisdictions as the Placement
Agents may designate and to maintain such qualifications in effect for a period
of not less than one year from the later of the effective date of the
Registration Statement and any Rule 462(b) Registration Statement; provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.
 
(g)  Rule 158. The Company will timely file such reports pursuant to the
Exchange Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide the benefits contemplated by, the last paragraph of Section
11(a) of the Act.
 
(h)  Compliance with Registration Statement. The Company will comply with all
the undertakings contained in the Registration Statement.
 
(i)  Press Releases. Prior to the Closing Date, the Company will issue no press
release or other communications directly or indirectly and hold no press
conference with respect to the Company or any of its subsidiaries, the
condition, financial or otherwise, or the earnings or business affairs of any of
them, or the offering of the Securities without the prior consent of the
Representative unless in the judgment of the Company and its counsel, and after
reasonable notification to the Placement Agents (giving effect to the basis of
such required disclosure), such press release or communication is required by
law.
 
(j)  Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Prospectus under “Use
of Proceeds”.
 
(k)  Restriction on Sale of Securities. During a period of thirty (30) days from
the date of the Final Prospectus Supplement, the Company will not, without the
prior written consent of the Representative, (i) directly or indirectly, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any share of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file any registration statement under the Act (other than on Form S-8 or any
successor form) with respect to any of the foregoing or (ii) enter into any swap
or any other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of the Common
Stock, whether any such swap or transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise. The foregoing sentence shall not apply to (A) the Securities
to be sold hereunder, (B) any shares of Common Stock issued by the Company upon
the exercise of an option or warrant or the conversion of a security outstanding
on the date hereof and referred to in the Prospectus, (C) any shares of Common
Stock issued or options to purchase Common Stock granted pursuant to
existingemployee benefit plans of the Company or (D) any shares of Common Stock
issued or options to purchase Common Stock granted pursuant to any non-employee
director stock plan or dividend reinvestment plan.
 
(l)  Reporting Requirements. The Company, during the period when the Prospectus
is required to be delivered under the Act, will file all documents required to
be filed with the Commission pursuant to the Exchange Act within the time
periods required by the Exchange Act and the rules and regulations of the
Commission thereunder.
 
(m)  Listing. The Company will use its commercially reasonable efforts to effect
and maintain the quotation of the Securities on the Nasdaq Global Market.
 
(n)  Issuer Free Writing Prospectuses. The Company represents and agrees that,
unless it obtains the prior consent of the Placement Agents, it has not made and
will not make any offer relating to the Securities that would constitute an
“issuer free writing prospectus,” as defined in Rule 433, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. Any such free writing prospectus
consented to by the Company and the Placement Agents is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rule 433 applicable to any Permitted
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping.
 
SECTION 4.  Payment of Expenses; Termination
 
(a)  Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing and filing of the Registration Statement (including
financial statements and exhibits) as originally filed and of each amendment
thereto, (ii) the preparation, issuance and delivery of the certificates for the
Securities to the Investors, including any stock or other transfer taxes and any
stamp or other duties payable upon the sale, issuance or delivery of the
Securities to the Investors, (iv) the fees and disbursements of the Company’s
counsel, accountants and other advisors, (v) the qualification of the Securities
under securities laws in accordance with the provisions of Section 3(f) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Placement Agents in connection therewith and in connection with the
preparation of the Blue Sky Survey and any supplement thereto (not to exceed
$10,000), (vi) the printing and delivery to the Placement Agents of copies of
the Prospectus and any amendments or supplements thereto and any Permitted Free
Writing Prospectus (including without limitation any costs associated with
electronic delivery of these materials), (vii) the preparation, printing and
delivery to the Placement Agents of copies of the Blue Sky Survey and any
supplement thereto, (viii) the fees and expenses of any transfer agent or
registrar for the Securities, (ix) the costs and expenses of the Company
relating to investor presentations and (x) the fees and expenses incurred in
connection with the inclusion of the Securities in the Nasdaq Global Market.
 
(b)  Termination of Agreement. If this Agreement is terminated by the Placement
Agents in accordance with the provisions of Section 5(l), Section 9(a)(i) or
Section 10 hereof, the Company shall reimburse the Placement Agents for all of
their reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the Placement Agents, in each case as actually
incurred by them in connection with this Agreement and the proposed sale of the
Securities or in contemplation of their performance of their obligations
hereunder.
 
(c)  Conditions of Placement Agents’ Obligations.
 
The obligations of the several Placement Agents hereunder are subject to the
accuracy of the representations and warranties of the Company contained in
Section 2 hereof or in certificates of any officer of the Company or any
subsidiary of the Company pursuant to the provisions hereof, to the performance
by the Company in all material respects of its covenants and other obligations
hereunder required to be performed or satisfied prior to the Closing Date, and
to the following further conditions:
 
(d)  Effectiveness of Registration Statement. The Registration Statement
continues to be effective and at the Closing Date no stop order suspending the
effectiveness of the Registration Statement shall have been issued under the Act
or proceedings therefor initiated or threatened by the Commission, and any
request on the part of the Commission for additional information shall have been
complied with to the reasonable satisfaction of counsel to the Placement Agents.
A prospectus shall have been filed with the Commission in accordance with Rule
424(b).
 
(e)  Opinion of Counsel for Company. On the Closing Date, the Representative
shall have received the favorable opinion, dated as of the Closing Date, of
Milbank, Tweed, Hadley & McCloy LLP, counsel for the Company, in form and
substance satisfactory to counsel for the Placement Agents, to the effect set
forth in Exhibit C-1 hereto. On the Closing Date, the Representative shall have
received the favorable opinion, dated as of the Closing Date, of Jeffrey Dill,
Esq., chief corporate counsel for the Company, in form and substance
satisfactory to counsel for the Placement Agents, to the effect set forth in
Exhibit C-2 hereto.
 
(f)  Opinion of Counsel for Placement Agents. On the Closing Date, the
Representative shall have received the favorable opinion, dated as of the
Closing Date, of Latham & Watkins LLP, counsel for the Placement Agents, in form
and substance satisfactory to the Placement Agents.
 
(g)  Accountant’s Comfort Letter. The Representative shall have received from
PricewaterhouseCoopers LLP a letter dated the date of the execution of this
Agreement, in form and substance satisfactory to the Placement Agents,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Registration Statement and the Prospectus.
 
(h)  Bring-down Comfort Letter. On the Closing Date, the Representative shall
have received from PricewaterhouseCoopers LLP a letter, dated as of the Closing
Date, to the effect that they reaffirm the statements made in the letter
furnished pursuant to subsection (d) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to the
Closing Date.
 
(i)  Lock-up Agreements. At the date of this Agreement, the Representative shall
have received an agreement substantially in the form of Exhibit D hereto signed
by the persons listed on Schedule B hereto.
 
(j)  Officers’ Certificate. On the Closing Date, there shall not have been,
since the date hereof or since the respective dates as of which information is
given in the Prospectus or the General Disclosure Package, any material adverse
change in the condition, financial or otherwise, or in the earnings or business
affairs of the Company and its subsidiaries taken as a whole, whether or not
arising in the ordinary course of business, and the Representative shall have
received a certificate of the President or a Vice President of the Company and
of the chief financial or chief accounting officer of the Company, dated as of
the Closing Date, to the effect that (i) there has been no such material adverse
change, (ii) therepresentations and warranties in Section 2(a) hereof are true
and correct with the same force and effect as though expressly made at and as of
the Closing Date, (iii) the Company has complied in all material respects with
all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to the Closing Date, and (iv) no stop order suspending the
effectiveness of the Registration Statement has been issued and, to their
knowledge, no proceedings for that purpose have been instituted or are pending.
 
(k)  Escrow Agreement/Purchase Agreements. The Company shall have entered into
the Escrow Agreement and one or more Investors shall have entered into the
Purchase Agreements and deposited funds into the Escrow Agreement in accordance
with Section 1 above and the Escrow Agreement. The Escrow Agent shall be
prepared to release the fees due to the Placement Agents from the Escrow
Account.
 
(l)  NASD Matters. The NASD shall, if applicable, have confirmed that it has not
raised any objection with respect to the fairness and reasonableness of the
placement agency terms and arrangements.
 
(m)  Nasdaq Global Market Listing. The Securities shall have been approved for
trading on Nasdaq Global Market, and any necessary filings with Nasdaq Global
Market in connection therewith, including any required notification form
relating to the listing of additional shares, shall have been made in compliance
with time periods required by Nasdaq Global Market.
 
(n)  Additional Information. On or prior to the Closing Date, the Representative
and counsel to the Placement Agents shall have been furnished with such
information, certificates and documents as they may reasonably require for the
purpose of enabling them to pass upon the issuance and sale of the Securities as
contemplated herein and related proceedings, or to evidence the accuracy of any
of the representations or warranties, or the fulfillment of any of the
conditions, herein contained, or otherwise in connection with the Offering
contemplated hereby; and all opinions and certificates mentioned above or
elsewhere in this Agreement shall be reasonably satisfactory in form and
substance to the Placement Agents and counsel for the Placement Agents.
 
The Company will furnish the Placement Agents with such conformed copies of such
opinions, certificates, letters and other documents as they shall reasonably
request.
 
(o)  Termination of Agreement.
 
(i) If any condition specified in this Section shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by the
Placement Agents by written notice to the Company at any time at or prior to the
Closing Date, and such termination shall be without liability of any party to
any other party except as provided in Section 4 and except that Sections 2, 6, 7
and 8 shall survive any such termination and remain in full force and effect.
 
(ii) If none of the Securities have been sold pursuant to the Purchase
Agreements by the date which is thirty (30) days after the date of this
Agreement solely due to the failure of the condition set forth in Section 5(g)
or 5(h) above, this Agreement may be terminated by the Company by written notice
to the Representative, and such termination shall be without liability of any
party to any other party except as provided in Section 4 and except that
Sections 6 and 7 shall survive any such termination and remain in full force and
effect.
 
SECTION 5.  Indemnification.
 
SECTION 6.  Indemnification of Placement Agents. The Company agrees to indemnify
and hold harmless the each Placement Agent, its affiliates, as such term is
defined in Rule 501(b) under the Act (each, an “Affiliate”), its employees and
agents and each person, if any, who controls any Placement Agent within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act as follows:
 
(i)  against any and all loss, liability, claim, damage and expense whatsoever
arising out of any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto), or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading or arising
out of any untrue statement or alleged untrue statement of a material fact
included in the General Disclosure Package, any Issuer-Represented Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
 
(ii)  against any and all loss, liability, claim, damage and expense whatsoever
to the extent of the aggregate amount paid in settlement of any litigation, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that
(subject to Section 6(d) below) any such settlement is effected with the written
consent of the Company; and
 
(iii)  against any and all expense whatsoever (including the fees and
disbursements of counsel chosen by the Placement Agents), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;
 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Placement Agent through the Representative expressly for use in the Registration
Statement (or any amendment thereto), any Issuer-Represented Free Writing
Prospectus or the Prospectus.
 
(b)  Indemnification of Company, Director, Officers, Agents and Employees. Each
Placement Agent severally agrees to indemnify and hold harmless the Company, its
directors, each of its officers, agents and employees, and each person, if any,
who controls the Company within the meaning of Section 15 of the Act or Section
20 of the Exchange Act, against any and all loss, liability, claim, damage and
expense described in the indemnity contained in subsection (a) of this Section,
but only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendment
thereto), or any Issuer-Represented Free Writing Prospectus or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
written information furnished to the Company by such Placement Agent through the
Representative expressly for use in the Registration Statement (or any amendment
thereto) or the Prospectus (or any amendment or supplement thereto).
 
(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 6(a) above,
the Company shall be entitled to assume the defense of any action or proceeding
with counsel reasonably satisfactory to the indemnified party. Upon assumption
by the Company of the defense of any such action or proceeding, the indemnified
party shall have the right to participate in such action or proceeding and to
retain its own counsel but the Company shall not be liable for any legal
expenses of such counsel retained by such indemnified party in connection with
the defense thereof unless (i) the Company has agreed to pay such fees and
expenses, (ii) the Company shall have failed to employ counsel reasonably
satisfactory to the indemnified party in a timely manner, or (iii) the
indemnified party shall have been advised by counsel that there are actual or
potential conflicting interests between the Company and the indemnified party,
including situations in which there are one or more legal defenses available to
the indemnified party that are different from or additional to those available
to the Company; provided, however, that the Company shall not, in connection
with any one such action or proceeding or separate but substantially similar
actions or proceedings in the same jurisdiction arising out of the same general
allegations, be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all indemnified parties. The Company will not
settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding in respect of which indemnification could
be sought under this Section 6 or 7 (whether or not any indemnified party is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising out of such claim, action or
proceeding. The Company shall not have any liability with respect to any
settlement, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding entered into or made by any indemnified
party in respect of which indemnification or contribution could be sought under
this Section 6 or 7 (whether or not the any indemnified party is an actual or
potential party to such claim, action or proceeding), without the prior written
consent of the Company.
 
(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 90 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 45 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement, unless there is a bona fide dispute between such indemnifying party
and indemnified party regarding such reimbursement of such fees and expenses and
the indemnifying party shall have fully reimbursed the indemnified party for all
undisputed fees and expenses.
 
(e) Placement Agents’ Information. The parties hereto acknowledge and agree that
the statements set forth in the second sentence of the third paragraph and the
seventh and eighth paragraphs under the heading “Plan of Distribution” in the
Prospectus Supplement constitute the only written information relating to any
Placement Agent furnished to the Company by any Placement Agent through the
Representative expressly for use in the Registration Statement (or any amendment
thereto), Prospectus (or any amendment or supplement thereto) and the General
Disclosure Package, including for purposes of Sections 2(a)(i), 6(a) and 6(b)
hereof.
 
SECTION 7.  Contribution.
 
SECTION 8.  If the indemnification provided for in Section 6 hereof is for any
reason unavailable to or insufficient to hold harmless an indemnified party in
respect of any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
of such losses, liabilities, claims, damages and expenses incurred by such
indemnified party, as incurred, (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and the
Placement Agents, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and of the Placement Agents on the
other hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.
 
The relative benefits received by the Company on the one hand and the Placement
Agents on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as (x) the net proceeds from the offering of the Securities pursuant
to this Agreement received by the Company and (y) the total fees received by the
Placement Agents pursuant to Section 1(b) hereof bear to the sum of (x) and (y).
 
The relative fault of the Company on the one hand and the Placement Agents on
the other hand shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Placement Agents and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
 
The Company and the Placement Agents agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Placement Agents were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 7. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 7 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
 
Notwithstanding the provisions of this Section 7, no Placement Agent shall be
required to contribute any amount in excess of the total fee received by such
Placement Agent pursuant to Section 1(b) hereof.
 
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
For purposes of this Section 7, each person, if any, who controls a Placement
Agent within the meaning of Section 15 of the Act or Section 20 of the Exchange
Act and each Placement Agent’s Affiliates, employees and agents shall have the
same rights to contribution as such Placement Agent, and each director, officer,
agent and employee of the Company, and each person, if any, who controls the
Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Company.
 
Any party entitled to contribution will, promptly after receipt of notice of
commencement of any action, suit or proceeding against such party in respect of
which a claim for contribution may be made against another party or parties
under this Section 7, notify such party or parties from whom contribution may be
sought, but the omission so to notify such party or parties from whom
contribution may be sought shall not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have
hereunder or otherwise than under this Section 7. No party shall be liable for
contribution with respect to any action, suit, proceeding or claim settled
without its written consent. The Placement Agents’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective amounts
of placement agent fees each has actually received pursuant to this Agreement
and not joint.


 
SECTION 9.  Representations and Agreements to Survive Delivery.
 
All representations, warranties, and agreements contained in this Agreement or
in certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Placement Agent or its
Affiliates or selling agents, any person controlling any Placement Agent, its
officers or directors or any person controlling the Company, and (ii) delivery
of and payment for the Securities.
 
SECTION 10.  Termination of Agreement.
 
(a)  Termination; General. The Placement Agents may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Date (i) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Prospectus or the General
Disclosure Package, any material adverse change in the condition, financial or
otherwise, or in the earnings or business affairs of the Company and its
subsidiaries taken as a whole, whether or not arising in the ordinary course of
business, so material and adverse as to make it impractical or inadvisable to
proceed with the placement or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Placement Agents, impracticable or inadvisable to market the Securities or to
enforce contracts for the sale of the Securities, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the Nasdaq Global Market, or if trading generally on the New York
Stock Exchange or in the Nasdaq Global Market has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by such system
or by order of the Commission, the National Association of Securities Dealers,
Inc. or any other governmental authority, or (iv) a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States or (v) if a banking moratorium has been declared by either
Federal or New York authorities. Notice of any termination of this Agreement
shall be promptly given to the Company by telecopy or telephone and shall be
subsequently confirmed by letter.
 
(b)  Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 2, 6, 7 and 8
shall survive such termination and remain in full force and effect.
 
SECTION 11.  Default by the Company.
 
If the Company shall fail at the Closing Date to sell the number of Securities
that it is obligated to sell hereunder due exclusively to its failure to perform
its obligations to deliver the Securities as contemplated hereunder against
payment therefore and no alternate delivery arrangements are arranged  and
agreed between the Company and the Placement Agent, then this Agreement shall
terminate without any liability on the part of any nondefaulting party;
provided, however, that the provisions of Sections 2, 4, 6, 7 and 8 shall remain
in full force and effect. No action taken pursuant to this Section shall relieve
the Company from liability, if any, in respect of such default.
 
SECTION 12.  Notices.
 
All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Placement Agents shall be directed to the
Representative at One Bush Street, Suite 1700, San Francisco, CA 94104,
attention of Richard Osgood; notices to the Company shall be directed to it at
35 NE Industrial Road, Branford, CT 06405, attention of Stephen R. Davis, Chief
Operating Officer, with a copy to Milbank, Tweed, Hadley & McCloy LLP, 1 Chase
Manhattan Plaza, New York, NY 10005, attention of Robert B. Williams, Esq.




SECTION 13.  Parties.
 
This Agreement shall inure to the benefit of and be binding upon the Placement
Agents and the Company and their respective successors. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, firm or corporation, other than the Placement Agents, the Company and
their respective successors and the controlling persons and officers and
directors referred to in Sections 6 and 7 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Placement Agents, the Company and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation.
 
SECTION 14.  GOVERNING LAW.
 
THIS AGREEMENT (INCLUDING ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO
THIS AGREEMENT) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.
 
SECTION 15.  TIME.
 
TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS OTHERWISE SET FORTH
HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.
 
SECTION 16.  Counterparts.
 
This Agreement may be executed (including by facsimile) in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
 
SECTION 17.  Effect of Headings.
 
The Section headings herein are for convenience only and shall not affect the
construction hereof.

[Signature Page Follows]
 



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Placement Agent and the Company in accordance with its terms.
 
Very truly,


Neurogen Corporation


By: 
Name: Stephen R. Davis
Title: Chief Operating Officer




Confirmed as of the date first
above mentioned.


Pacific Growth Equities, LLC




By:   
Name: Rick Osgood
Title: Chairman




CIBC World Markets Corp.




By:   
Name: 
Title: 




Leerink Swann & Company




By:   
Name: 
Title: 




Merriman Curhan Ford & Co.




By:   
Name: 
Title: 









SCHEDULE A


Warburg Pincus
Baker Brothers Investments
Andrew H. Tisch
Daniel R. Tisch
James S. Tisch
Thomas J. Tisch
Joan H. Tisch











SCHEDULE B




Felix J. Baker
Julian C. Baker
Eran Broshy
Stephen R. Davis
William H. Koster
Craig Saxton
John Simon


Bertrand L. Chenard
Alan J. Hutchison
James E. Krause
Stephen Uden


Warburg Pincus







SCHEDULE C



·  
Issuer Free Writing Prospectus filed by the Company with the SEC pursuant to
Rule 433 on December 19, 2006.












EXHIBIT A


FORM OF ESCROW AGREEMENT


EXHIBIT B
 
PURCHASE AGREEMENT
 
Neurogen Corporation
35 NE Industrial Road
Branford, CT 06405
 
Ladies and Gentlemen:
 
The undersigned, __________________________________ (the “Investor”), hereby
confirms its agreement with you as follows:
 
This Purchase Agreement (the “Agreement”) is made as of December 18, 2006
between Neurogen Corporation, a Delaware corporation (the “Company”), and the
Investor.


The Company has authorized the sale and issuance of up to 6,993,000 shares (the
“Securities”) of common stock, par value $0.025 per share (the “Common Stock”),
of the Company to certain investors (the “Offering”). The Offering and issuance
of the Securities have been registered under the Securities Act of 1933, as
amended (the “Act”), pursuant to the Company’s Registration Statement on
Form S-3, initially filed on August 16, 2002 (No. 333-98237), as amended (the
“Registration Statement”).
 
The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor ___________________
Securities, for a purchase price of $5.72 per share or an aggregate purchase
price of $ ________________, pursuant to the Terms and Conditions for Purchase
of Securities attached hereto as Annex I and incorporated herein by reference as
if fully set forth herein. The Investor acknowledges that the offering is not
being underwritten by the Placement Agents (as defined in the Placement Agency
Agreement dated December 18, 2006, between the Company and the Placement Agents
(the “Placement Agency Agreement”)) and that there is no minimum offering
amount. Certificates representing the shares of Common Stock purchased by the
Investor will not be issued to the Investor; instead, such shares of Common
Stock will be credited to the Investor using customary procedures for book-entry
transfer through the facilities of The Depository Trust Company (“DTC”). This
offering will not clear directly through the Placement Agents acting in such
capacity. Consequently, the Investor must instruct their individual broker how
to settle the transaction.
 
The Investor represents that, except as fully described on Annex II attached
hereto, (a) it has had no position, office or other material relationship within
the past three years with the Company or persons known to it to be affiliates of
the Company, (b) neither it, nor any group of which it is a member or to which
it is related, beneficially owns (including the right to acquire or vote) any
securities of the Company, (c) it has no direct or indirect affiliation or
association with any NASD member as of the date hereof and (d) after giving
effect to the Offering, neither the undersigned Investor nor any group of
Investors (as identified in a public filing made with the Commission) of which
the undersigned Investor is a part, in connection with the offering of the
Shares will acquire, or obtain the right to acquire, 20% or more of the Common
Stock (or securities convertible or exercisable for Common Stock) or the voting
power of the Company.
 
The Investor hereby consents to the receipt of the Company’s prospectus
supplement, dated December 18, 2006 (the “Prospectus Supplement”) and the
accompanying base prospectus, dated February 13, 2003 (the “Base Prospectus” and
together with the Prospectus Supplement, the “Prospectus”), in portable document
format, or PDF, via electronic mail.
 
Your attention is directed to the “Instruction Sheet for Investors” attached
hereto for directions regarding this Purchase Agreement.
 
[signatures follow]
 
************

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 


Name of Investor:     




By:       


Title:       


Address:       


 


Tax ID No:      


Contact Name:      


Telephone:      
 
Name in which
book-entry
should be made
(if different):      


Name of Broker:      


Broker’s DTC No.:     


Broker’s ID No.: _________________________


Broker Contact Name: ____________________


Broker Telephone: _______________________   




Number of Securities Purchased:   

AGREED AND ACCEPTED:


NEUROGEN CORPORATION,
a Delaware corporation




By:   


Name:  


Title:    




ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
 
1.  Authorization and Sale of Securities. The Company has authorized the sale of
up to 6,993,000 Securities. The Company reserves the right to increase or
decrease this number in its sole discretion.
 
2.  Agreement to Sell and Purchase the Securities; Subscription Date.
 
2.1  Upon the terms and subject to the conditions hereinafter set forth, at the
Closing (as defined in Section 3), the Company will sell to the Investor, and
the Investor will purchase from the Company, the number of Securities set forth
on the signature page hereto, at the purchase price set forth in the fourth
paragraph of the Purchase Agreement to which this Annex I is attached.
 
2.2  The Company may enter into agreements similar to this Agreement with
certain other investors (the “Other Investors”) and expects to complete sales of
Securities to them. (The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors”, and this Agreement and
the purchase agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”)
 
3.  Delivery of the Securities at Closing. Concurrently with the execution and
delivery of this Agreement, the Investor shall deliver to American Stock
Transfer & Trust Company (the “Escrow Agent”), pursuant to the wire instructions
set forth on Annex III or as otherwise directed by the Placement Agents, a wire
transfer of immediately available funds in the full amount of the purchase price
for the Securities being purchased hereunder as set forth in the fourth
paragraph of the Purchase Agreement to which this Annex I is attached. The
Escrow Agent will invest such funds in a non-interest bearing account (the
“Escrow Account”) in accordance with Rule 15c2-4 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). The Escrow Agent will not accept
any Investor funds until the date of the Prospectus Supplement. The Company will
deposit the Securities with DTC upon receiving notice from the Placement Agents.
The Company or the Placement Agents may accept or reject any proposed purchase
of Securities, in whole or in part, or Agreements in their sole discretion. The
completion of the purchase and sale of the Securities (the “Closing”) shall
occur on December 21, 2006 (the “Closing Date”) or such other time as shall be
agreed upon by the Company and the Placement Agents, at the offices of Latham &
Watkins LLP, 885 Third Avenue, Suite 1000, New York, New York 10022. At the
Closing, and upon satisfaction of the conditions set forth in this Agreement and
the Placement Agency Agreement, the Company shall deliver to the Investor, using
customary book-entry procedures, the number of Securities set forth on the
signature page hereto, and the Escrow Agent will disburse the funds from the
Escrow Account to the Company and the Placement Agents, by wire in federal (same
day) funds,
 
4.  as provided in the escrow agreement between the Company and the Escrow
Agent. In the event that (a) the Closing does not occur on or prior to December
21, 2006, (b) the Company informs the Escrow Agent in writing that it has
determined that the Closing is not likely to occur on or prior to December 21,
2006, (c) the Placement Agents have terminated the Placement Agency Agreement
pursuant to the terms thereof or (d) the Placement Agents have determined that
the conditions to closing in the Placement Agency Agreement have not been
satisfied, such funds will be returned to the Investor.
 
The Company’s obligation to issue and sell the Securities to the Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) completion of the purchases and sales of Securities under
the Agreements that may be executed with the Other Investors; and (b) the
accuracy of the representations and warranties made by the Investors and the
fulfillment of those undertakings of the Investors to be fulfilled prior to the
Closing. If this Agreement is not executed and delivered by the Company or the
Offering is terminated, this Agreement shall be of no further force and effect.
 
The Investor’s obligation to purchase the Securities shall be subject to the
condition that the Placement Agents shall not have (a) terminated the Placement
Agency Agreement pursuant to the terms thereof or (b) determined that the
conditions to closing in the Placement Agency Agreement have not been satisfied.
 
5.  Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:
 
5.1  The Company has full corporate power and authority to (a) enter into the
Placement Agency Agreement and the Agreement and to consummate the transactions
contemplated hereby and thereby, including the sale of the Securities, and (b)
authorize, execute, issue, and deliver the Securities as contemplated by the
Placement Agency Agreement and the Agreement.
 
5.2  The Placement Agency Agreement and the Agreement have been duly authorized,
executed and delivered by the Company, and, assuming due authorization,
execution and delivery by the Investor of the Agreement, constitute legal and
binding obligations of the Company, enforceable in accordance with their terms,
except to the extent that rights to indemnity hereunder or under the Placement
Agency Agreement may be limited by federal or state securities laws and except
as such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.
 
6.  Representations, Warranties and Covenants of the Investor. The Investor
hereby represents and warrants to, and covenants with, the Company, as follows:
 
7.  The Investor, if outside the United States, will comply with all applicable
laws and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense.
 
7.1  The Investor has full power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby, including the purchase of
the Securities as contemplated by this Agreement.
 
7.2  This Agreement has been duly authorized, executed and delivered by the
Investor, and constitutes a valid, legal and binding obligation of the Investor,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity.
 
7.3  The Investor understands that nothing in the Prospectus, this Agreement or
any other materials presented to the Investor in connection with the purchase
and sale of the Securities constitutes legal, tax or investment advice. The
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Securities.
 
7.4  The making, execution and performance of this Agreement by the Investor and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (i) the charter, bylaws or other organizational
documents of such Investor, as applicable, or (ii) any law, order, rule,
regulation, writ, injunction, judgment or decree of any court, administrative
agency, regulatory body, government or governmental agency or body, domestic or
foreign, having jurisdiction over such Investor or its properties, except for
any conflict, breach, violation or default which is not reasonably likely to
have a material adverse effect on such Investor’s performance of its obligations
hereunder or the consummation of the transactions contemplated hereby.
 
7.5  The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated herein prior to the public
disclosure of that information by the Company.
 
7.6  The Investor will not, at any time, use any of the Securities acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. The Investor (i)
represents that on and from the date the Investor first became aware of the
offering of the Securities until the date hereof neither it nor anyone acting on
its behalf has engaged in any hedging or other transaction which was designed to
or could reasonably be expected to lead to or result in, or be characterized as,
a sale, an offer to sell, a solicitation of offers to buy, disposition of, loan,
pledge or grant of any right with respect to the Common Stock of the Company by
the Investor or any person or entity, in each case, in violation of applicable
securities laws and (ii) covenants that for the period commencing on the date
hereof and ending on the earlier to occur of (A) the Company’s issuance of a
press release disclosing the transactions contemplated hereby and (B) the
Company’s filing of a Current Report on Form 8-K disclosing the transactions
contemplated hereby, neither it nor anyone acting on its behalf will, engage in
any hedging or other transaction which is designed to or could reasonably be
expected to lead to or result in, or be characterized as, a sale, an offer to
sell, a solicitation of offers to buy, disposition of, loan, pledge or grant of
any right with respect to the Common Stock of the Company by the Investor or any
person or entity, in each case, in violation of applicable securities laws. Such
prohibited hedging or other transaction would include without limitation
effecting any short sale or having in effect any short position (whether or not
such sale or position is “against the box” and regardless of when such position
was entered into) or any purchase, sale or grant of any right (including without
limitation any put or call option) with respect to the Common Stock of the
Company or with respect to any security (other than a broad-based market basket
or index) that includes, relates to or derives any significant part of its value
from the Common Stock of the Company
 
8.  Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor.
 
9.  Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by a
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal
 
10.  Express, two business days after so mailed, (iv) if delivered by facsimile,
upon electronic confirmation of receipt and shall be delivered as addressed as
follows:
 

 
(a)
if to the Company, to:

 
Neurogen Corporation
35 NE Industrial Road
Branford, CT 06405
Attention: Jeffrey Dill, Esq.
 
Telecopy No.: (203) 488 - 4710
 
With a copy to:
 

   
Milbank, Tweed, Hadley & McCloy LLP

 
1 Chase Manhattan Plaza
 
New York, NY 10005
 
Attention: Robert B. Williams, Esq.
 
Telecopy No.: (212) 822 - 5516
 
(b) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
11.  Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.
 
12.  Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.
 
13.  Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
14.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW.
 
15.  TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS OTHERWISE
SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.
 
16.  Counterparts. This Agreement may be executed (including by facsimile) in
two or more counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one instrument, and shall
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.
 
17.  Confidentiality. Each Investor acknowledges and agrees that any information
or data it has acquired from the Company, not otherwise properly in the public
domain, was
 
18.  received in confidence. Except to the extent authorized by the Company and
required by any federal or state law, the Investor agrees that it will refrain
from disclosing any such information to any person or entity other than to any
agents, attorneys, accountants, employees, officers and directors of the
Investor who need to know such information in connection with the Investor’s
purchase of the Securities and who agree to be bound by the confidentiality
provisions of this Agreement. In the event that the Investor or its agents,
attorneys, accountants, employees officers or directors are required by law,
rule or regulation or any decision or order of any court or regulatory authority
to release such information, it shall give the Company sufficient prior notice
so that the Company may seek a stay or other release or waiver from disclosing
such information. Each Investor agrees not to use to the detriment of the
Company or for the benefit of any other person or entity, or misuse in any way,
any confidential information of the Company.


ANNEX II
 
EXCEPTIONS TO NASD REPRESENTATIONS IN THE PURCHASE AGREEMENT
 
__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


__________________________________________________________________________


ANNEX III
 
WIRE INSTRUCTIONS
 
JP MORGAN CHASE BANK
 
ABA#:  021 000 021
 

 
Account Name:
AMERICAN STOCK TRANSFER AND TRUST COMPANY AS ESCROW AGENT FOR NEUROGEN
CORPORATION

 
Account #:  323-838685
 


 


 
IMPORTANT: Please clearly indicate on the wire (1) the name of the originator
(i.e., the Investor) and (2) the beneficiary, Neurogen Corporation.
 


INSTRUCTION SHEET FOR INVESTOR
(to be read in conjunction with the Purchase Agreement)


In order to participate in the Offering:


1.
Complete the Purchase Agreement, and have the Purchase Agreement executed by an
individual authorized to bind the Investor.



2.
Provide the information regarding the investor requested on (i) the signature
page to the Purchase Agreement and (ii) if applicable, Annex II thereto.



3.
By the CLOSE OF BUSINESS on MONDAY, DECEMBER 18, 2006, return VIA FACSIMILE
signed copies of the completed Purchase Agreement to:



Pacific Growth Equities, LLC
Attn: Vinnie Devone
Fascimile: (415) 274-6887
Phone: (415) 274-6819


4.
Please also deliver the ORIGINALLY SIGNED DOCUMENTS to Pacific Growth Equities,
LLC at the address included BELOW VIA OVERNIGHT DELIVERY:

 
Pacific Growth Equities, LLC
One Bush Street, Suite 1700
San Francisco, CA 94104
Attn: Vinnie Devone


 
A copy of the Purchase Agreement signed by the Company will be delivered to the
Investor at a later date.
 
 
5.
By 12 NOON NEW YORK CITY TIME on WEDNESDAY, DECEMBER 20, 2006, the Investor
shall wire the purchase price for the Shares it is purchasing to the trust
account of American Stock Transfer & Trust Company, as Escrow Agent, pursuant to
the Wire Instructions included as Annex III to the Purchase Agreement.

 




EXHIBIT C-1


FORM OF OPINION OF MILBANK, TWEED, HADLEY & MCCLOY LLP
COUNSEL TO THE COMPANY


EXHIBIT C-2


FORM OF OPINION OF JEFFREY DILL, ESQ.
CHIEF CORPORATE COUNSEL TO THE COMPANY



EXHIBIT D


FORM OF LOCK-UP AGREEMENT
 

EXHIBIT E


 
PRICING INFORMATION ANNEX


Terms and Conditions of Common Stock Offering
Number of shares
6,993,000 shares
Public offering price per share:
$5.72
Net Proceeds to Neurogen Corporation (after fees paid to the Placement Agents,
but before expenses):
$37,524,962.40
Use of proceeds:
Clinical and preclinical development of existing product candidates, discovery
of additional product candidates, capital expenditures and other general
corporate purposes.
Additional risk factor included below:
 



Limitation on the Use of Net Operating Loss Carryforwards (“NOLs”) and Tax
Credits
 
As previously disclosed, the Company’s ability to utilize its NOLs and tax
credits may be limited if it undergoes or has undergone an ownership change, as
defined in section 382 of the Internal Revenue Code, as a result of changes in
the ownership of outstanding stock. An ownership change generally occurs if the
percentage of stock owned by one or more stockholders who own, directly or
indirectly, 5% or more of the value of the Company’s outstanding stock (or are
otherwise treated as 5% stockholders under section 382 and the regulations
promulgated thereunder) has increased by more than 50 percentage points over the
lowest percentage of the Company’s outstanding stock owned by these stockholders
at any time during the testing period, which is generally the three-year period
preceding the potential ownership change. In the event of an ownership change,
section 382 imposes an annual limitation on the amount of post-ownership change
taxable income a corporation may offset with pre-ownership change NOLs.
 
 
In 2006, the Company reviewed its changes in ownership through a testing date of
December 31, 2005, and determined that an ownership change occurred in 2005. The
Company is currently reviewing the impact of the change of ownership on the
utilization of its NOLs and tax credits but has not completed its analysis.
However, the change of ownership could have the effect of reducing the amount of
NOLs and tax credits existing at the date of the ownership change that the
Company may utilize to offset taxable income in the taxable years following the
ownership change.
 

 



